DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/2022 has been entered.  
Claims 1, 3-12, 14-21 and 23-29 are pending.  
Claims 2, 13 and 22 are canceled.  
Claims 1, 3-12, 14-21 and 23-29 stand rejected.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 29 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (Pub. No.: US 20180173661 A1) in view of Pierson (Pub. No.: US 20140269738 A1) and Liu et al. (Patent No.: US 10123346 B1), hereafter respectively referred to as Rand, Pierson, and Liu.  
	In regard to Claim 1, Rand teaches A method performed by a processor of a wireless device (a wireless modem 112, Para. 51, FIGS. 1, 2.  FIG. 2 illustrates various components of an electronic device 200, Para. 72), comprising: receiving an packet of a downlink (DL) data stream on the wireless device (audio data is to be transferred with a wireless module 112, Para. 90, FIG. 2), wherein the DL data stream is provided to the wireless device via a connection to a radio access network (RAN) (a wireless modem 112 for transmission via a local or wide area network, Para. 51, FIGS. 1, 2.  The audio data is to be transferred to/from a component of the electronic device, e.g. audio data is to be transferred with a wireless module 112, Para. 90, FIG. 2).  
Rand teaches determining whether the packet is a prioritized packet (The second data path 202 may be selected for use when the data to be transferred comprises only USB Class 1 Audio or USB Class 2 Audio, Para. 78, FIG. 2) on the wireless device (The second signal path 202 may be suitable for use when the wireless modem receives wireless communications signals comprising an audio component (such as a voice), Para. 95, FIG. 2).  
Rand teaches sending the packet to another processor of the wireless device (The second data path 202 is via codec 213 of the device 200, Para. 77, FIG. 2) using a prioritized traffic handling configuration (the second data path 202 may be selected for use for particular audio applications, e.g. for streaming of digital audio data, Para. 78, FIG. 2) in response to determining that the packet is a prioritized packet (The second data path 202 may be selected for use when the data to be transferred comprises only USB Class 1 Audio or USB Class 2 Audio, Para. 78, FIG. 2).  
Rand teaches, wherein the prioritized traffic handling configuration is configured to have a lower latency than a default traffic handling configuration (The second signal path 202 may have a lower latency than the first signal path 201, Para. 95, FIG. 2) used for sending non-prioritized packets (The first data path 201 may be the default data path to be used for bulk data transfer, Para. 76, FIG. 2).  
Rand fails to teach method for Internet Protocol (IP) packet handling, receiving an IP packet of a data stream after layer 2 (L2) processing on the device; determining whether the IP packet is a prioritized packet after the L2 processing on the device.  
Pierson teaches a method for Internet Protocol (IP) packet handling performed by a processor (PLE 67 has an address lookup mechanism that will look at the 32 bit destination address of Internet Protocol Version 4 (IPv4) or the upper 64 bits of the destination address of the Internet Protocol Version 6 (IPv6), Para. 236, FIG. 9).  
Pierson teaches receiving an IP packet (incoming packet.  Queuing buffer 72.  Para. 240, FIG. 9) of a data stream (incoming serial data stream 26, Para. 235, FIG. 9) after layer 2 (L2) processing (provide layer 2 switching capability, Para. 113.  The egress port of the Switching Engine (SWE) 69 the datagram is about to be switched through, Para. 207, FIG. 9.  Queuing buffer 72 on the egress of the SWE 69, Para. 240, FIG. 9) on the device (Traffic going to the outgoing port 26 comes from one of the TPF's 19 own incoming ports 26, Para. 228, FIG. 9).  [the examiner notes that the layer 2 switching of packets related to a Switching Engine (SWE) 69 of Pierson, is substantively the same as a type of “layer 2 (L2) processing” of the claim].  
Pierson teaches determining whether the IP packet is a prioritized packet (queuing buffer 72 is logically or physically divided into multiple buffers so higher priority traffic can be placed in its own buffer to get through faster while lower priority traffic waits, Para. 240) after the L2 processing on the device (queuing buffer 72 on the egress of the SWE 69, Para. 240, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pierson with the teachings of Rand since Pierson provides a technique for layer 2 switching for IP packets of a data stream, which can be introduced into the system of Rand to permit increased layer 2 switching capability to accommodate IP packets received by a wireless device for a user performing certain types of audio data steaming.  
Rand fails to teach the IP packet is at least in part decoded from a wireless transmission of the RAN via the L2 processing.  
Liu teaches the IP packet (Relay wireless devices 130 and 132 may be a voice over internet protocol (VoIP) phone, Col. 3, 52-63, FIG. 1) is at least in part decoded from a wireless transmission of the RAN (RF signals received from access node 110 are demodulated and decoded, Col. 3, lines 32-36, FIG. 1) via the L2 processing (relay wireless devices 130 and 132 can be configured to function as one or more of a layer 2 (L2), or layer 3 (L3) relay, Col. 3, lines 21-23, FIG. 1.  A layer 2 relay device performs a decode and forward (DF) function, Col. 3, lines 31-32, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Rand in view of Pierson since Liu provides a technique for decoding Internet communications at the layer 2 of a wireless device, which can be introduced into the system of Rand in view of Pierson to permit efficient Layer 2 decoding of internet data that is received wirelessly before transferring the internet data for further processing by a further network device.  


In regard to Claim 12, Rand teaches A wireless device, comprising: a processor configured with processor-executable instructions (a wireless modem 112, Para. 51, FIGS. 1, 2.  FIG. 2 illustrates various components of an electronic device 200, Para. 72) to: receive an packet of a downlink (DL) data stream on the wireless device (audio data is to be transferred with a wireless module 112, Para. 90, FIG. 2), wherein the DL data stream is a provided to the wireless device via a connection to a radio access network (RAN) (a wireless modem 112 for transmission via a local or wide area network, Para. 51, FIGS. 1, 2.  The audio data is to be transferred to/from a component of the electronic device, e.g. audio data is to be transferred with a wireless module 112, Para. 90, FIG. 2).  
Rand teaches determine whether the packet is a prioritized packet (The second data path 202 may be selected for use when the data to be transferred comprises only USB Class 1 Audio or USB Class 2 Audio, Para. 78, FIG. 2) on the wireless device (The second signal path 202 may be suitable for use when the wireless modem receives wireless communications signals comprising an audio component (such as a voice), Para. 95, FIG. 2).  
Rand teaches send the packet to another processor of the wireless device (The second data path 202 is via codec 213 of the device 200, Para. 77, FIG. 2) using a prioritized traffic handling configuration (the second data path 202 may be selected for use for particular audio applications, e.g. for streaming of digital audio data, Para. 78, FIG. 2) in response to determining that the packet is a prioritized packet (The second data path 202 may be selected for use when the data to be transferred comprises only USB Class 1 Audio or USB Class 2 Audio, Para. 78, FIG. 2).  
Rand teaches, wherein the prioritized traffic handling configuration is configured to have a lower latency than a default traffic handling configuration (The second signal path 202 may have a lower latency than the first signal path 201, Para. 95, FIG. 2) used for sending non-prioritized packets (The first data path 201 may be the default data path to be used for bulk data transfer, Para. 76, FIG. 2).  
Rand fails to teach receive an Internet Protocol (IP) packet of a data stream after layer 2 (L2) processing on the device; determine whether the IP packet is a prioritized packet after the L2 processing on the device.  
Pierson teaches receive an Internet Protocol (IP) packet (PLE 67 has an address lookup mechanism that will look at the 32 bit destination address of Internet Protocol Version 4 (IPv4) or the upper 64 bits of the destination address of the Internet Protocol Version 6 (IPv6), Para. 236, FIG. 9.  Incoming packet, Para. 240, FIG. 9.  Queuing buffer 72, Para. 240, FIG. 9) of a data stream (incoming serial data stream 26, Para. 235, FIG. 9) after layer 2 (L2) processing (provide layer 2 switching capability, Para. 113.  The egress port of the Switching Engine (SWE) 69 the datagram is about to be switched through, Para. 207, FIG. 9.  Queuing buffer 72 on the egress of the SWE 69, Para. 240, FIG. 9) on the device (Traffic going to the outgoing port 26 comes from one of the TPF's 19 own incoming ports 26, Para. 228, FIG. 9).  [the examiner notes that the layer 2 switching of packets related to a Switching Engine (SWE) 69 of Pierson, is substantively the same as a type of “layer 2 (L2) processing” of the claim].  
Pierson teaches determine whether the IP packet is a prioritized packet (queuing buffer 72 is logically or physically divided into multiple buffers so higher priority traffic can be placed in its own buffer to get through faster while lower priority traffic waits, Para. 240) after the L2 processing on the device (queuing buffer 72 on the egress of the SWE 69, Para. 240, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pierson with the teachings of Rand since Pierson provides a technique for layer 2 switching for IP packets of a data stream, which can be introduced into the system of Rand to permit increased layer 2 switching capability to accommodate IP packets received by a wireless device for a user performing certain types of audio data steaming.  
Rand fails to teach the IP packet is at least in part decoded from a wireless transmission of the RAN via the L2 processing.  
Liu teaches the IP packet (Relay wireless devices 130 and 132 may be a voice over internet protocol (VoIP) phone, Col. 3, 52-63, FIG. 1) is at least in part decoded from a wireless transmission of the RAN (RF signals received from access node 110 are demodulated and decoded, Col. 3, lines 32-36, FIG. 1) via the L2 processing (relay wireless devices 130 and 132 can be configured to function as one or more of a layer 2 (L2), or layer 3 (L3) relay, Col. 3, lines 21-23, FIG. 1.  A layer 2 relay device performs a decode and forward (DF) function, Col. 3, lines 31-32, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Rand in view of Pierson since Liu provides a technique for decoding Internet communications at the layer 2 of a wireless device, which can be introduced into the system of Rand in view of Pierson to permit efficient Layer 2 decoding of internet data that is received wirelessly before transferring the internet data for further processing by a further network device.  


In regard to Claim 21, Rand teaches A non-transitory processor readable medium having stored thereon processor-executable instructions configured to cause a processor of a wireless device (a wireless modem 112, Para. 51, FIGS. 1, 2.  FIG. 2 illustrates various components of an electronic device 200, Para. 72) to perform operations comprising: receiving an packet of a downlink (DL) data stream on the wireless device (audio data is to be transferred with a wireless module 112, Para. 90, FIG. 2), wherein the DL data stream is a provided to the wireless device via a connection to a radio access network (RAN) (a wireless modem 112 for transmission via a local or wide area network, Para. 51, FIGS. 1, 2.  The audio data is to be transferred to/from a component of the electronic device, e.g. audio data is to be transferred with a wireless module 112, Para. 90, FIG. 2).  
Rand teaches determining whether the packet is a prioritized packet (The second data path 202 may be selected for use when the data to be transferred comprises only USB Class 1 Audio or USB Class 2 Audio, Para. 78, FIG. 2) on the wireless device (The second signal path 202 may be suitable for use when the wireless modem receives wireless communications signals comprising an audio component (such as a voice), Para. 95, FIG. 2).  
Rand teaches sending the packet to another processor of the wireless device (The second data path 202 is via codec 213 of the device 200, Para. 77, FIG. 2) using a prioritized traffic handling configuration (the second data path 202 may be selected for use for particular audio applications, e.g. for streaming of digital audio data, Para. 78, FIG. 2) in response to determining that the packet is a prioritized packet (The second data path 202 may be selected for use when the data to be transferred comprises only USB Class 1 Audio or USB Class 2 Audio, Para. 78, FIG. 2).  
Rand teaches, wherein the prioritized traffic handling configuration is configured to have a lower latency than a default traffic handling configuration (The second signal path 202 may have a lower latency than the first signal path 201, Para. 95, FIG. 2) used for sending non-prioritized packets (The first data path 201 may be the default data path to be used for bulk data transfer, Para. 76, FIG. 2).  
Rand fails to teach receiving an Internet Protocol (IP) packet of a data stream after layer 2 (L2) processing on the device; determining whether the IP packet is a prioritized packet after the L2 processing on the wireless device.  
Pierson teaches receiving an Internet Protocol (IP) packet (PLE 67 has an address lookup mechanism that will look at the 32 bit destination address of Internet Protocol Version 4 (IPv4) or the upper 64 bits of the destination address of the Internet Protocol Version 6 (IPv6), Para. 236, FIG. 9.  Incoming packet, Para. 240, FIG. 9.  Queuing buffer 72, Para. 240, FIG. 9) of a data stream (incoming serial data stream 26, Para. 235, FIG. 9) after layer 2 (L2) processing (provide layer 2 switching capability, Para. 113.  The egress port of the Switching Engine (SWE) 69 the datagram is about to be switched through, Para. 207, FIG. 9.  Queuing buffer 72 on the egress of the SWE 69, Para. 240, FIG. 9) on the device (Traffic going to the outgoing port 26 comes from one of the TPF's 19 own incoming ports 26, Para. 228, FIG. 9).  [the examiner notes that the layer 2 switching of packets related to a Switching Engine (SWE) 69 of Pierson, is substantively the same as a type of “layer 2 (L2) processing” of the claim].  
Pierson teaches determining whether the IP packet is a prioritized packet (queuing buffer 72 is logically or physically divided into multiple buffers so higher priority traffic can be placed in its own buffer to get through faster while lower priority traffic waits, Para. 240) after the L2 processing on the wireless device (queuing buffer 72 on the egress of the SWE 69, Para. 240, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pierson with the teachings of Rand since Pierson provides a technique for layer 2 switching for IP packets of a data stream, which can be introduced into the system of Rand to permit increased layer 2 switching capability to accommodate IP packets received by a wireless device for a user performing certain types of audio data steaming.  
Rand fails to teach the IP packet is at least in part decoded from a wireless transmission of the RAN via the L2 processing.  
Liu teaches the IP packet (Relay wireless devices 130 and 132 may be a voice over internet protocol (VoIP) phone, Col. 3, 52-63, FIG. 1) is at least in part decoded from a wireless transmission of the RAN (RF signals received from access node 110 are demodulated and decoded, Col. 3, lines 32-36, FIG. 1) via the L2 processing (relay wireless devices 130 and 132 can be configured to function as one or more of a layer 2 (L2), or layer 3 (L3) relay, Col. 3, lines 21-23, FIG. 1.  A layer 2 relay device performs a decode and forward (DF) function, Col. 3, lines 31-32, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Rand in view of Pierson since Liu provides a technique for decoding Internet communications at the layer 2 of a wireless device, which can be introduced into the system of Rand in view of Pierson to permit efficient Layer 2 decoding of internet data that is received wirelessly before transferring the internet data for further processing by a further network device.  


In regard to Claim 29, Rand teaches A wireless device, comprising: means for receiving (a wireless modem 112, Para. 51, FIGS. 1, 2.  FIG. 2 illustrates various components of an electronic device 200, Para. 72) an packet of a downlink (DL) data stream on the wireless device (audio data is to be transferred with a wireless module 112, Para. 90, FIG. 2), wherein the DL data stream is a provided to the wireless device via a connection to a radio access network (RAN) (a wireless modem 112 for transmission via a local or wide area network, Para. 51, FIGS. 1, 2.  The audio data is to be transferred to/from a component of the electronic device, e.g. audio data is to be transferred with a wireless module 112, Para. 90, FIG. 2).  
Rand teaches means for determining whether the packet is a prioritized packet (The second data path 202 may be selected for use when the data to be transferred comprises only USB Class 1 Audio or USB Class 2 Audio, Para. 78, FIG. 2) on the wireless device (The second signal path 202 may be suitable for use when the wireless modem receives wireless communications signals comprising an audio component (such as a voice), Para. 95, FIG. 2).  
Rand teaches means for sending the packet to another processor of the wireless device (The second data path 202 is via codec 213 of the device 200, Para. 77, FIG. 2) using a prioritized traffic handling configuration (the second data path 202 may be selected for use for particular audio applications, e.g. for streaming of digital audio data, Para. 78, FIG. 2) in response to determining that the packet is a prioritized packet (The second data path 202 may be selected for use when the data to be transferred comprises only USB Class 1 Audio or USB Class 2 Audio, Para. 78, FIG. 2).  
Rand teaches, wherein the prioritized traffic handling configuration is configured to have a lower latency than a default traffic handling configuration (The second signal path 202 may have a lower latency than the first signal path 201, Para. 95, FIG. 2) used for sending non-prioritized IP packets (The first data path 201 may be the default data path to be used for bulk data transfer, Para. 76, FIG. 2).  
Rand fails to teach receiving an Internet Protocol (IP) packet of a data stream after layer 2 (L2) processing on the device; determining whether the IP packet is a prioritized packet after the L2 processing on the device.  
Pierson teaches receiving an Internet Protocol (IP) packet (PLE 67 has an address lookup mechanism that will look at the 32 bit destination address of Internet Protocol Version 4 (IPv4) or the upper 64 bits of the destination address of the Internet Protocol Version 6 (IPv6), Para. 236, FIG. 9.  Incoming packet, Para. 240, FIG. 9.  Queuing buffer 72, Para. 240, FIG. 9) of a data stream (incoming serial data stream 26, Para. 235, FIG. 9) after layer 2 (L2) processing (provide layer 2 switching capability, Para. 113.  The egress port of the Switching Engine (SWE) 69 the datagram is about to be switched through, Para. 207, FIG. 9.  Queuing buffer 72 on the egress of the SWE 69, Para. 240, FIG. 9) on the device (Traffic going to the outgoing port 26 comes from one of the TPF's 19 own incoming ports 26, Para. 228, FIG. 9).  [the examiner notes that the layer 2 switching of packets related to a Switching Engine (SWE) 69 of Pierson, is substantively the same as a type of “layer 2 (L2) processing” of the claim].  
Pierson teaches determining whether the IP packet is a prioritized packet (queuing buffer 72 is logically or physically divided into multiple buffers so higher priority traffic can be placed in its own buffer to get through faster while lower priority traffic waits, Para. 240) after the L2 processing on the device (queuing buffer 72 on the egress of the SWE 69, Para. 240, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pierson with the teachings of Rand since Pierson provides a technique for layer 2 switching for IP packets of a data stream, which can be introduced into the system of Rand to permit increased layer 2 switching capability to accommodate IP packets received by a wireless device for a user performing certain types of audio data steaming.  
Rand fails to teach the IP packet is at least in part decoded from a wireless transmission of the RAN via the L2 processing.  
Liu teaches the IP packet (Relay wireless devices 130 and 132 may be a voice over internet protocol (VoIP) phone, Col. 3, 52-63, FIG. 1) is at least in part decoded from a wireless transmission of the RAN (RF signals received from access node 110 are demodulated and decoded, Col. 3, lines 32-36, FIG. 1) via the L2 processing (relay wireless devices 130 and 132 can be configured to function as one or more of a layer 2 (L2), or layer 3 (L3) relay, Col. 3, lines 21-23, FIG. 1.  A layer 2 relay device performs a decode and forward (DF) function, Col. 3, lines 31-32, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Rand in view of Pierson since Liu provides a technique for decoding Internet communications at the layer 2 of a wireless device, which can be introduced into the system of Rand in view of Pierson to permit efficient Layer 2 decoding of internet data that is received wirelessly before transferring the internet data for further processing by a further network device.  


Claims 3-4, 14-15 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand in view of Pierson, Liu, and further in view of Jono et al. (Pub. No.: US 20120265919 A1), hereafter referred to as Jono.  
In regard to Claim 3, as presented in the rejection of Claim 1, Rand in view of Pierson teaches the prioritized traffic handling configuration.  
Rand fails to teach the prioritized traffic handling configuration comprises using a first type hardware connection; and the default traffic handling configuration uses a second type hardware connection that is different than the first type hardware connection.  
Jono teaches the prioritized traffic handling configuration comprises using a first type hardware connection (mode switching signal is a signal for recognizing whether a signal (data) transmitted/received via the PIPE I/F 4 is a signal of the PCI-e or a signal of the USB 3.0, and for example, is output as "High" in the case of the PCI-e, Para. 38, FIG. 4); and the default traffic handling configuration uses a second type hardware connection that is different than the first type hardware connection (output as "Low" in the case of the USB 3.0 for the signal (data) transmitted/received via the PIPE I/F 4, Para. 38, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jono with the teachings of Rand in view of Pierson since Jono provides a technique for communications compatible with PCI and USB, which can be introduced into the system of Rand in view of Pierson to permit a wireless device to adaptively process data involving communications that are received through PCI or USB and to process the data through a MAC layer of the wireless device.  

In regard to Claim 4, as presented in the rejection of Claim 1, Rand in view of Pierson teaches the method.  
Rand fails to teach the first type hardware connection is a peripheral component interconnect express (PCIe) connection and the second type hardware connection is a universal serial bus (USB).  
Jono teaches the first type hardware connection is a peripheral component interconnect express (PCIe) connection (mode switching signal is a signal for recognizing whether a signal (data) transmitted/received via the PIPE I/F 4 is a signal of the PCI-e or a signal of the USB 3.0, and for example, is output as "High" in the case of the PCI-e, Para. 38, FIG. 4) and the second type hardware connection is a universal serial bus (USB) (output as "Low" in the case of the USB 3.0 for the signal (data) transmitted/received via the PIPE I/F 4, Para. 38, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jono with the teachings of Rand in view of Pierson since Jono provides a technique for communications compatible with PCI and USB, which can be introduced into the system of Rand in view of Pierson to permit a wireless device to adaptively process data involving communications that are received through PCI or USB and to process the data through a MAC layer of the wireless device.  

In regard to Claim 14, as presented in the rejection of Claim 12, Rand in view of Pierson teaches the prioritized traffic handling configuration.  
Rand fails to teach the processor is further configured with processor-executable instructions such that: the prioritized traffic handling configuration comprises using a first type hardware connection; and the default traffic handling configuration uses a second type hardware connection that is different than the first type hardware connection.  
Jono teaches the processor is further configured with processor-executable instructions such that: the prioritized traffic handling configuration comprises using a first type hardware connection (mode switching signal is a signal for recognizing whether a signal (data) transmitted/received via the PIPE I/F 4 is a signal of the PCI-e or a signal of the USB 3.0, and for example, is output as "High" in the case of the PCI-e, Para. 38, FIG. 4); and the default traffic handling configuration uses a second type hardware connection that is different than the first type hardware connection (output as "Low" in the case of the USB 3.0 for the signal (data) transmitted/received via the PIPE I/F 4, Para. 38, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jono with the teachings of Rand in view of Pierson since Jono provides a technique for communications compatible with PCI and USB, which can be introduced into the system of Rand in view of Pierson to permit a wireless device to adaptively process data involving communications that are received through PCI or USB and to process the data through a MAC layer of the wireless device.  

In regard to Claim 15, as presented in the rejection of Claim 12, Rand in view of Pierson teaches the wireless device.  
Rand fails to teach the first type hardware connection is a peripheral component interconnect express (PCIe) connection and the second type hardware connection is a universal serial bus (USB).  
Jono teaches the first type hardware connection is a peripheral component interconnect express (PCIe) connection (mode switching signal is a signal for recognizing whether a signal (data) transmitted/received via the PIPE I/F 4 is a signal of the PCI-e or a signal of the USB 3.0, and for example, is output as "High" in the case of the PCI-e, Para. 38, FIG. 4) and the second type hardware connection is a universal serial bus (USB) (output as "Low" in the case of the USB 3.0 for the signal (data) transmitted/received via the PIPE I/F 4, Para. 38, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jono with the teachings of Rand in view of Pierson since Jono provides a technique for communications compatible with PCI and USB, which can be introduced into the system of Rand in view of Pierson to permit a wireless device to adaptively process data involving communications that are received through PCI or USB and to process the data through a MAC layer of the wireless device.  

In regard to Claim 23, as presented in the rejection of Claim 21, Rand in view of Pierson teaches the prioritized traffic handling configuration.  
Rand fails to teach the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations such that: the prioritized traffic handling configuration comprises using a first type hardware connection; and the default traffic handling configuration uses a second type hardware connection that is different than the first type hardware connection.  
Jono teaches the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations such that: the prioritized traffic handling configuration comprises using a first type hardware connection (mode switching signal is a signal for recognizing whether a signal (data) transmitted/received via the PIPE I/F 4 is a signal of the PCI-e or a signal of the USB 3.0, and for example, is output as "High" in the case of the PCI-e, Para. 38, FIG. 4); and the default traffic handling configuration uses a second type hardware connection that is different than the first type hardware connection (output as "Low" in the case of the USB 3.0 for the signal (data) transmitted/received via the PIPE I/F 4, Para. 38, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jono with the teachings of Rand in view of Pierson since Jono provides a technique for communications compatible with PCI and USB, which can be introduced into the system of Rand in view of Pierson to permit a wireless device to adaptively process data involving communications that are received through PCI or USB and to process the data through a MAC layer of the wireless device.  

In regard to Claim 24, as presented in the rejection of Claim 21, Rand in view of Pierson teaches the non-transitory processor readable medium.  
Rand fails to teach the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations such that the first type hardware connection is a peripheral component interconnect express (PCIe) connection and the second type hardware connection is a universal serial bus (USB).  
Jono teaches the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations such that the first type hardware connection is a peripheral component interconnect express (PCIe) connection (mode switching signal is a signal for recognizing whether a signal (data) transmitted/received via the PIPE I/F 4 is a signal of the PCI-e or a signal of the USB 3.0, and for example, is output as "High" in the case of the PCI-e, Para. 38, FIG. 4) and the second type hardware connection is a universal serial bus (USB) (output as "Low" in the case of the USB 3.0 for the signal (data) transmitted/received via the PIPE I/F 4, Para. 38, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jono with the teachings of Rand in view of Pierson since Jono provides a technique for communications compatible with PCI and USB, which can be introduced into the system of Rand in view of Pierson to permit a wireless device to adaptively process data involving communications that are received through PCI or USB and to process the data through a MAC layer of the wireless device.  


Claims 5-8, 16-19 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand in view of Pierson, and further in view of Yazaki et al. (Pub. No.: US 20050122906 A1), hereafter referred to as Yazaki.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Rand in view of Pierson teaches a prioritized packet.  
Rand fails to teach determining whether the IP packet is a prioritized packet after the L2 processing on the wireless device comprises: determining a parameter of the IP packet after the L2 processing on the wireless device; determining whether the parameter is associated with a prioritized packet setting; determining that the IP packet is not a prioritized packet in response to determining that the parameter is not associated with a prioritized packet setting; and determining that the IP packet is a prioritized packet in response to determining that the parameter is associated with a prioritized packet setting.  
	Yazaki teaches determining whether the IP packet is a prioritized packet after the L2 processing on the wireless device comprises: determining a parameter of the IP packet after the L2 processing on the wireless device; determining whether the parameter is associated with a prioritized packet setting; determining that the IP packet is not a prioritized packet in response to determining that the parameter is not associated with a prioritized packet setting; and determining that the IP packet is a prioritized packet in response to determining that the parameter is associated with a prioritized packet setting (a command to monitor at 100 Mbps the bandwidth of packets transmitted from transmission terminals having source IP addresses "10.10.10.1" and "10.10.10.2", and to perform bandwidth monitoring to determine the priority levels of priority packets and non-priority packets (DSCP or user priority) to be "1" and "2", respectively, Para. 81, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 6, as presented in the rejection of Claim 1, Rand in view of Pierson teaches a method.  
Rand fails to teach the parameter comprises a differentiated services code point (DSCP) indication or type-of-service (TOS) indication in a header of the IP packet.  
	Yazaki teaches the parameter comprises a differentiated services code point (DSCP) indication or type-of-service (TOS) indication in a header of the IP packet (buffer storage control based on the value of the DSCP 315, Para. 55, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 7, as presented in the rejection of Claim 1, Rand in view of Pierson teaches a method.  
Rand fails to teach the parameter comprises one of an IP version 4 (IPv4) five-tuple of the IP packet, an IP version 6 (IPv6) five-tuple of the IP packet, an Evolved Packet Switched System (EPS) bearer identifier (ID) associated with the IP packet, a data radio bearer (DRB) ID associated with the IP packet, a packet data network (PDN) ID associated with the IP packet, a protocol data unit (PDU) session ID associated with the IP packet, an access point name (APN) associated with the IP packet, a data network name (DNN) associated with the IP packet, a service data adaptation protocol (SDAP) flow associated with the IP packet, a quality-of-service (QoS) class identifier (CQI) of a bearer associated with the IP packet, a Fifth Generation (5G) QoS Identifier (5QI) associated with the IP packet, a QoS Flow ID (QFI) associated with the IP packet, or a virtual local area network (VLAN) ID tag associated with the IP packet.  
	Yazaki teaches the parameter comprises one of an IP version 4 (IPv4) five-tuple of the IP packet, an IP version 6 (IPv6) five-tuple of the IP packet, an Evolved Packet Switched System (EPS) bearer identifier (ID) associated with the IP packet, a data radio bearer (DRB) ID associated with the IP packet, a packet data network (PDN) ID associated with the IP packet, a protocol data unit (PDU) session ID associated with the IP packet, an access point name (APN) associated with the IP packet, a data network name (DNN) associated with the IP packet, a service data adaptation protocol (SDAP) flow associated with the IP packet, a quality-of-service (QoS) class identifier (CQI) of a bearer associated with the IP packet, a Fifth Generation (5G) QoS Identifier (5QI) associated with the IP packet, a QoS Flow ID (QFI) associated with the IP packet, or a virtual local area network (VLAN) ID tag associated with the IP packet (buffer storage control based on the value of the UPRI 318, Para. 55, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 8, as presented in the rejection of Claim 1, Rand in view of Pierson teaches a method.  
Rand fails to teach selecting the prioritized traffic handling configuration from a plurality of available prioritized traffic handling configurations in response to determining that the IP packet is a prioritized packet.  
	Yazaki teaches selecting the prioritized traffic handling configuration from a plurality of available prioritized traffic handling configurations in response to determining that the IP packet is a prioritized packet (unimportant packets transmitted from the transmission terminal having the source IP address "10.10.10.1" are monitored with a 200K byte bucket and important packets transmitted from the transmission terminal having the IP address "10.10.10.2" are monitored with a 300K byte bucket. The allocation weights W of priority packets and non-priority packets are respectively "2" and "1".  Para. 81, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 16, as presented in the rejection of Claim 12, Rand in view of Pierson teaches a prioritized packet.  
Rand fails to teach the processor is further configured with processor-executable instructions to determine whether the IP packet is a prioritized packet after the L2 processing on the wireless device by: determining a parameter of the IP packet after the L2 processing on the wireless device; determining whether the parameter is associated with a prioritized packet setting; determining that the IP packet is not a prioritized packet in response to determining that the parameter is not associated with a prioritized packet setting; and determining that the IP packet is a prioritized packet in response to determining that the parameter is associated with a prioritized packet setting.  
	Yazaki teaches the processor is further configured with processor-executable instructions to determine whether the IP packet is a prioritized packet after the L2 processing on the wireless device by: determining a parameter of the IP packet after the L2 processing on the wireless device; determining whether the parameter is associated with a prioritized packet setting; determining that the IP packet is not a prioritized packet in response to determining that the parameter is not associated with a prioritized packet setting; and determining that the IP packet is a prioritized packet in response to determining that the parameter is associated with a prioritized packet setting (a command to monitor at 100 Mbps the bandwidth of packets transmitted from transmission terminals having source IP addresses "10.10.10.1" and "10.10.10.2", and to perform bandwidth monitoring to determine the priority levels of priority packets and non-priority packets (DSCP or user priority) to be "1" and "2", respectively, Para. 81, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 17, as presented in the rejection of Claim 12, Rand in view of Pierson teaches a method.  
Rand fails to teach the parameter comprises a differentiated services code point (DSCP) indication or type-of-service (TOS) indication in a header of the IP packet.  
	Yazaki teaches the parameter comprises a differentiated services code point (DSCP) indication or type-of-service (TOS) indication in a header of the IP packet (buffer storage control based on the value of the DSCP 315, Para. 55, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 18, as presented in the rejection of Claim 12, Rand in view of Pierson teaches a wireless device.  
Rand fails to teach the parameter comprises one of an IP version 4 (IPv4) five-tuple of the IP packet, an IP version 6 (IPv6) five-tuple of the IP packet, an Evolved Packet Switched System (EPS) bearer identifier (ID) associated with the IP packet, a data radio bearer (DRB) ID associated with the IP packet, a packet data network (PDN) ID associated with the IP packet, a protocol data unit (PDU) session ID associated with the IP packet, an access point name (APN) associated with the IP packet, a data network name (DNN) associated with the IP packet, a service data adaptation protocol (SDAP) flow associated with the IP packet, a quality-of-service (QoS) class identifier (CQI) of a bearer associated with the IP packet, a Fifth Generation (5G) QoS Identifier (5QI) associated with the IP packet, a QoS Flow ID (QFI) associated with the IP packet, or a virtual local area network (VLAN) ID tag associated with the IP packet.  
	Yazaki teaches the parameter comprises one of an IP version 4 (IPv4) five-tuple of the IP packet, an IP version 6 (IPv6) five-tuple of the IP packet, an Evolved Packet Switched System (EPS) bearer identifier (ID) associated with the IP packet, a data radio bearer (DRB) ID associated with the IP packet, a packet data network (PDN) ID associated with the IP packet, a protocol data unit (PDU) session ID associated with the IP packet, an access point name (APN) associated with the IP packet, a data network name (DNN) associated with the IP packet, a service data adaptation protocol (SDAP) flow associated with the IP packet, a quality-of-service (QoS) class identifier (CQI) of a bearer associated with the IP packet, a Fifth Generation (5G) QoS Identifier (5QI) associated with the IP packet, a QoS Flow ID (QFI) associated with the IP packet, or a virtual local area network (VLAN) ID tag associated with the IP packet (buffer storage control based on the value of the UPRI 318, Para. 55, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 19, as presented in the rejection of Claim 12, Rand in view of Pierson teaches a wireless device.  
Rand fails to teach the processor is further configured with processor-executable instructions to: select the prioritized traffic handling configuration from a plurality of available prioritized traffic handling configurations in response to determining that the IP packet is a prioritized packet.  
	Yazaki teaches the processor is further configured with processor-executable instructions to: select the prioritized traffic handling configuration from a plurality of available prioritized traffic handling configurations in response to determining that the IP packet is a prioritized packet (unimportant packets transmitted from the transmission terminal having the source IP address "10.10.10.1" are monitored with a 200K byte bucket and important packets transmitted from the transmission terminal having the IP address "10.10.10.2" are monitored with a 300K byte bucket. The allocation weights W of priority packets and non-priority packets are respectively "2" and "1".  Para. 81, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 25, as presented in the rejection of Claim 21, Rand in view of Pierson teaches a prioritized packet.  
Rand fails to teach the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations such that determining whether the IP packet is a prioritized packet after the L2 processing on the wireless device comprises: determining a parameter of the IP packet after the L2 processing on the wireless device; determining whether the parameter is associated with a prioritized packet setting; determining that the IP packet is not a prioritized packet in response to determining that the parameter is not associated with a prioritized packet setting; and determining that the IP packet is a prioritized packet in response to determining that the parameter is associated with a prioritized packet setting.  
	Yazaki teaches the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations such that determining whether the IP packet is a prioritized packet after the L2 processing on the wireless device comprises: determining a parameter of the IP packet after the L2 processing on the wireless device; determining whether the parameter is associated with a prioritized packet setting; determining that the IP packet is not a prioritized packet in response to determining that the parameter is not associated with a prioritized packet setting; and determining that the IP packet is a prioritized packet in response to determining that the parameter is associated with a prioritized packet setting (a command to monitor at 100 Mbps the bandwidth of packets transmitted from transmission terminals having source IP addresses "10.10.10.1" and "10.10.10.2", and to perform bandwidth monitoring to determine the priority levels of priority packets and non-priority packets (DSCP or user priority) to be "1" and "2", respectively, Para. 81, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 26, as presented in the rejection of Claim 21, Rand in view of Pierson teaches the non-transitory processor readable medium.  
Rand fails to teach the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations such that the parameter comprises a differentiated services code point (DSCP) indication or type-of-service (TOS) indication in a header of the IP packet.  
	Yazaki teaches the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations such that the parameter comprises a differentiated services code point (DSCP) indication or type-of-service (TOS) indication in a header of the IP packet (buffer storage control based on the value of the DSCP 315, Para. 55, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  

In regard to Claim 27, as presented in the rejection of Claim 21, Rand in view of Pierson teaches the non-transitory processor readable medium.  
Rand fails to teach the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations further comprising: selecting the prioritized traffic handling configuration from a plurality of available prioritized traffic handling configurations in response to determining that the IP packet is a prioritized packet.  
	Yazaki teaches the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations further comprising: selecting the prioritized traffic handling configuration from a plurality of available prioritized traffic handling configurations in response to determining that the IP packet is a prioritized packet (unimportant packets transmitted from the transmission terminal having the source IP address "10.10.10.1" are monitored with a 200K byte bucket and important packets transmitted from the transmission terminal having the IP address "10.10.10.2" are monitored with a 300K byte bucket. The allocation weights W of priority packets and non-priority packets are respectively "2" and "1".  Para. 81, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yazaki with the teachings of Rand in view of Pierson since Yazaki provides a technique for determining the priority of packet, which can be introduced into the system of Rand in view of Pierson to permit a wireless system to efficiently mark packets concerning priority for ensuring appropriate processing by a receiving device.  


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand in view of Pierson, Liu, and further in view of Publicover et al. (Pub. No.: US 20150324568 A1), hereafter referred to as Publicover.  
	In regard to Claim 9, as presented in the rejection of Claim 1, Rand in view of Pierson teaches the IP packet.  
Rand fails to teach the IP packet is an IP packet for a separate device wired or wirelessly connected to the wireless device.
Publicover teaches the IP packet is an IP packet for a separate device wired or wirelessly connected to the wireless device (HMD 600 connecting through a local link, such as Bluetooth, to a mobile device 710 carried by the user; the mobile device 710 is connected via link 155 to a packet switched network typically provided by a wireless carrier through 700, Para. 193, FIG. 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover with the teachings of Rand in view of Pierson since Publicover provides a technique for a head mounted display to wirelessly connect to the internet, which can be introduced into the system of Rand in view of Pierson to permit a user to conduct internet communications wirelessly through a head set, and for low latency communications to be experienced by the user for connecting got the internet.  

In regard to Claim 10, as presented in the rejection of Claim 1, Rand in view of Pierson teaches the other processor.  
Rand fails to teach the other processor is a modem processor of the wireless device providing a wireless connection between the wireless device and a head-mounted device or a vehicle computing device.
Publicover teaches the other processor is a modem processor of the wireless device providing a wireless connection between the wireless device and a head-mounted device or a vehicle computing device (FIG. 6 depicts a Bluetooth systems architecture, including connections to the network and transport 1230, and the data link 1250 and modem 1255, Para. 124, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover with the teachings of Rand in view of Pierson since Publicover provides a technique for a head mounted display to wirelessly connect to the internet, which can be introduced into the system of Rand in view of Pierson to permit a user to conduct internet communications wirelessly through a head set, and for low latency communications to be experienced by the user for connecting got the internet.  


Claims 11, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand in view of Pierson, Liu, and further in view of Miramonti et al. (Pub. No.: US 20180132173 A1), hereafter referred to as Miramonti.  
	In regard to Claim 11, as presented in the rejection of Claim 1, Rand in view of Pierson teaches the method.  
Rand fails to teach receiving a second IP packet of an uplink (UL) data stream from the other processor of the wireless device; determining whether the second IP packet is a prioritized packet; and sending the second IP packet to the RAN using an UL prioritized traffic handling configuration in response to determining that the second IP packet is a prioritized packet, wherein the UL prioritized traffic handling configuration is configured to have a lower latency than a default UL traffic handling configuration used for sending non-prioritized IP packets.
	Miramonti teaches receiving a second IP packet of an uplink (UL) data stream from the other processor of the wireless device; determining whether the second IP packet is a prioritized packet; and sending the second IP packet to the RAN using an UL prioritized traffic handling configuration in response to determining that the second IP packet is a prioritized packet, wherein the UL prioritized traffic handling configuration is configured to have a lower latency than a default UL traffic handling configuration used for sending non-prioritized IP packets (modem 63 may be a USB cellular modem and communication 20 may be cellular communication, Para. 23, FIG. 1.  An application can identify a priority ranking, which the connection manager can use to determine which interfaces to use to process the request, Para. 37.  High priority requests could use the lowest latency interface, Para. 37.  Low priority requests might use the highest available bandwidth connection that is also below a certain cost, delaying executing for at least a predetermined time period if needed, until a cost-effective connection becomes available, Para. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miramonti with the teachings of Rand in view of Pierson since Miramonti provides a technique for priority control for a wireless device, which can be introduced into the system of Rand in view of Pierson to ensure a wireless device performs optimal processing of packets based on priority through an appropriate interface.  

In regard to Claim 20, as presented in the rejection of Claim 12, Rand in view of Pierson teaches the method.  
Rand fails to teach the processor is further configured with processor-executable instructions to: receive a second IP packet of an uplink (UL) data stream from the other processor of the wireless device; determine whether the second IP packet is a prioritized packet; and send the second IP packet to the RAN using an UL prioritized traffic handling configuration in response to determining that the second IP packet is a prioritized packet, wherein the UL prioritized traffic handling configuration is configured to have a lower latency than a default UL traffic handling configuration used for sending non-prioritized IP packets.
	Miramonti teaches the processor is further configured with processor-executable instructions to: receive a second IP packet of an uplink (UL) data stream from the other processor of the wireless device; determine whether the second IP packet is a prioritized packet; and send the second IP packet to the RAN using an UL prioritized traffic handling configuration in response to determining that the second IP packet is a prioritized packet, wherein the UL prioritized traffic handling configuration is configured to have a lower latency than a default UL traffic handling configuration used for sending non-prioritized IP packets (modem 63 may be a USB cellular modem and communication 20 may be cellular communication, Para. 23, FIG. 1.  An application can identify a priority ranking, which the connection manager can use to determine which interfaces to use to process the request, Para. 37.  High priority requests could use the lowest latency interface, Para. 37.  Low priority requests might use the highest available bandwidth connection that is also below a certain cost, delaying executing for at least a predetermined time period if needed, until a cost-effective connection becomes available, Para. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miramonti with the teachings of Rand in view of Pierson since Miramonti provides a technique for priority control for a wireless device, which can be introduced into the system of Rand in view of Pierson to ensure a wireless device performs optimal processing of packets based on priority through an appropriate interface.  

In regard to Claim 28, as presented in the rejection of Claim 21, Rand in view of Pierson teaches the non-transitory processor readable medium.  
Rand fails to teach the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations further comprising: receiving a second IP packet of an uplink (UL) data stream from the other processor of the wireless device; determining whether the second IP packet is a prioritized packet; and sending the second IP packet to the RAN using an UL prioritized traffic handling configuration in response to determining that the second IP packet is a prioritized packet, wherein the UL prioritized traffic handling configuration is configured to have a lower latency than a default UL traffic handling configuration used for sending non-prioritized IP packets.
	Miramonti teaches the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations further comprising: receiving a second IP packet of an uplink (UL) data stream from the other processor of the wireless device; determining whether the second IP packet is a prioritized packet; and sending the second IP packet to the RAN using an UL prioritized traffic handling configuration in response to determining that the second IP packet is a prioritized packet, wherein the UL prioritized traffic handling configuration is configured to have a lower latency than a default UL traffic handling configuration used for sending non-prioritized IP packets (modem 63 may be a USB cellular modem and communication 20 may be cellular communication, Para. 23, FIG. 1.  An application can identify a priority ranking, which the connection manager can use to determine which interfaces to use to process the request, Para. 37.  High priority requests could use the lowest latency interface, Para. 37.  Low priority requests might use the highest available bandwidth connection that is also below a certain cost, delaying executing for at least a predetermined time period if needed, until a cost-effective connection becomes available, Para. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miramonti with the teachings of Rand in view of Pierson since Miramonti provides a technique for priority control for a wireless device, which can be introduced into the system of Rand in view of Pierson to ensure a wireless device performs optimal processing of packets based on priority through an appropriate interface.  



Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 7/10/2022 have been fully considered but they are not persuasive.  Pages 16-17 of the Remarks presents the argument that For at least these reasons Applicants respectfully submit that independent claims 1, 12, 21, and 29 are patentable over Rand, Pierson, Jono, Yazaki, Publicover, and Miramonti because the references, taken alone or in combination, fail to disclose or suggest all elements recited in the claims as amended.  This argument is not persuasive.  The limitations introduced by the amendment of Claims 1, 12, 21 and 29, which are not taught by Rand and Pierson, are taught by Liu et al. (Patent No.: US 10123346 B1).  


Conclusion
Kim et al. (Pub. No.: US 20110096717 A1) teaches the IP packet is at least in part decoded from a wireless transmission of the RAN via the L2 processing (The L2 RN has the functions of a physical layer and a link layer and, more particularly, a Medium Access Control (MAC) layer of the link layer, among layers defined in the Open Systems Interconnection 7 (OSI-7) layer. Since the L2 RN decodes a received signal and transmits the decoded signal, the L2 RN is called a Decode-and-Forward (DF) RN.  Para. 46, FIGS. 2-3B).  
Park et al. (Patent No.: US 10292095 B1) teaches the IP packet is at least in part decoded from a wireless transmission of the RAN via the L2 processing (DF relays are Layer 2 (L2) relay nodes. L2 relays de-modulate and de-code RF signals (or other signals) from DeNBs (e.g., received at the L2 relay on the DL), FIGS. 1A-1B).  
Parihar et al. (Patent No.: US 11265883 B1) teaches the IP packet is at least in part decoded from a wireless transmission of the RAN via the L2 processing (a layer 2 relay node performs a decode and forward (DF) function. RF signals received from a donor access node are demodulated and decoded.  FIGS. 4-5).  
Damnjanovic et al. (Pub. No.: US 20200128619 A1) teaches the IP packet is at least in part decoded from a wireless transmission of the RAN via the L2 processing (a layer 2 or layer 3 relay may be used to decode downlink signals (e.g., data) and forward the decoded signals, Para. 77, FIGS. 1-8).  [Shares the same assignee as the Application].  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
7-25-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477